Citation Nr: 0104394	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder, to 
include the issue of whether presumptive service connection 
is warranted under the provisions of 38 U.S.C.A. § 1116 (West 
Supp. 2000) for exposure to toxic herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972.

This appeal arises from a February 1998 rating decision of 
the Baltimore, Maryland, Regional Office (RO) which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a skin disorder.  Regarding the claimed 
skin disorder, it was determined that that presumptive 
service connection for exposure to toxic herbicides under the 
provisions of 38 U.S.C.A. § 1116 was also not warranted.  The 
veteran appealed these determinations.

A hearing was held before the Board of Veterans' Appeals 
(Board) in July 2000.  This hearing was conducted by the 
undersigned who will make the final decision in this case.  
38 U.S.C.A. § 7102 (West Supp. 2000).

On appeal the veteran has raised the issue of entitlement to 
service connection for a psychiatric disorder other than 
PTSD.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  


REMAND

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam from May 1970 to April 
1971.  His military specialties during this period were 
helicopter mechanic and light truck driver with the 281st 
Aviation Company from June to September 1970, "open mess 
association" with the 5th Special Forces Division from 
October to November 1970, and light truck driver with the 
Headquarters Company, 212th Combat Aviation Battalion from 
November 1970 to April 1971.  His military decorations 
included the Vietnam Service Medal and Vietnam Campaign 
Medal.  He did not receive any award or decoration for combat 
service.

A review of the service medical records reveals no complaints 
or treatment for psychiatric problems.  The veteran did have 
repeated treatment in 1970 and 1971 for urethral discharge 
and skin problems in his crotch area associated with repeated 
gonorrhea infections.  On his separation examination in 
February 1972, the veteran's skin and psychiatric evaluation 
revealed normal findings.

The veteran's VA medical records reveal that he complained in 
January 1976 of experiencing night sweats since his service 
in Vietnam.  He also complained of gastrointestinal symptoms.  
The diagnoses were anxiety and functional gastrointestinal 
disease.  In May 1976, the veteran was again diagnosed with 
anxiety.  In addition, examination revealed a fine vesicular 
rash over the back of his hands, and groin.

In a VA neuropsychiatric examination of March 1977, the 
diagnosis was a moderate psychoneurotic depression.  This 
examination report had little discussion of the veteran's 
military experiences although the appellant was noted to 
blame the service for his problems.  VA psychiatric 
consultations in November 1996 and 1997 diagnosed major 
depression.  VA mental health clinic records dated in 1997 
discussed the veteran's claimed stressful events from his 
Vietnam service and noted impressions of PTSD.  In an October 
1997 letter from a VA psychologist, it was noted that the 
veteran was in psychiatric treatment and had a tentative 
diagnosis of PTSD.  This same psychologist wrote another 
letter in November 1997 and reported a diagnostic impression 
of PTSD.  In February 1998, the VA psychologist indicated 
that the veteran's difficulties in school were consistent 
with the clinical condition of PTSD.  

A VA psychiatric examination of November 1997 diagnosed major 
depression.  After a VA examination in July 1998 by a board 
of two psychiatrist, the examiners specifically found that 
the veteran did not meet the criteria of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV) for a diagnosis of PTSD.  
Instead, the diagnoses were mild major depression and a 
personality disorder.  A private psychological evaluation of 
January 1999 discussed the veteran's claimed stressors from 
Vietnam.  The diagnoses included major depression, PTSD, and 
mixed personality disorder.  A VA psychiatric examination of 
April 1999 offered the following opinion:

The [veteran] does endorse sufficient 
criteria to meet a diagnosis of [PTSD]; 
however, his PTSD symptoms do not appear 
to be causing his leg (sic) dysfunction.  
Rather, it appears that his dysthymia and 
his personality disorder symptoms are 
causing his decrement (sic) in his global 
assessment of functioning.

The diagnoses were dysthymia and a personality disorder.  It 
was found that the veteran's dysthymia and personality 
disorder "predated and annotated" his PTSD.  In the report 
for another VA psychiatric examination conducted in May 1999, 
it was opined that the veteran did not have any symptoms that 
would indicate a diagnosis of PTSD.  The diagnoses were major 
depression and personality disorder.  A brief psychiatric 
assessment dated in December 1999 indicated that the veteran 
suffered with a bipolar disorder with psychosis.

At hearings in February 1999 and July 2000, the veteran 
presented oral testimony regarding numerous claimed stressors 
he encountered during his military service in Vietnam.  He 
further claimed that his psychiatric symptoms and skin 
disorder began during this service and had continuously 
existed since this service.

As noted in the above factual background, the veteran has 
received conflicting diagnoses and opinions regarding his 
psychiatric disability.  This evidence is typified by the VA 
examination report of April 1999 which on its face indicates 
that the veteran met the diagnostic criteria for PTSD under 
DSM-IV, but then tried to explain why this disorder was not 
diagnosed.  Due to this conflicting medical evidence, and the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the Board finds that 
further development is warranted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the diagnostic criteria of DSM-IV, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  38 C.F.R. §§ 3.304(f), 4.125.  In this case, 
the veteran did not have a military occupational specialty 
associated with combat, (he served in Vietnam as a helicopter 
mechanic and truck driver), nor as previously noted, was he 
ever awarded any decoration for combat or valor.  As there is 
insufficient evidence to presume that the veteran engaged in 
combat with the enemy, there must be corroborative evidence 
of the claimed in-service stressors.  See Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); see also 38 C.F.R. §§ 3.304(d), 
(f).

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The 
sufficiency of the stressor is a medical determination and 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  While the claims file 
includes diagnoses of PTSD, these diagnoses of PTSD were 
based upon reported in-service stressors that have not been 
verified.  An attempt to verify each of the appellant's 
claimed in-service stressors through the United States Armed 
Services Center for Research of Unit Records is necessary.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)

In this regard, a review of the claims file indicates that 
the veteran has alleged the following in-service stressors:

1.) Witnessing a firefight on the ground, and the 
Bien Hoa/Saigon airport being shelled, while 
arriving in South Vietnam, sometime around May 27, 
1970.

2.) Viewing the remains of a U. S. soldier that had 
recently been killed ("blown out of his boots", 
"a guy blown to hell") in an enemy 
mortar/artillery/rocket attack on the day of his 
arrival in South Vietnam at Bien Hoa/Saigon 
Airport, sometime around May 27, 1970.

3.) Witnessing the following events at his initial 
duty station with the 281st Aviation Company at Nha 
Trang or Don Veinten, South Vietnam:

a.  Vietnamese civilian kill three soldiers 
and wound another seven to eight soldiers with 
gunfire, sometime between late May and mid-
June 1970.

b.  Killing a Vietnamese civilian after an 
attack on U. S. personnel.

c.  Korean officer kill a Korean Marine after 
finding this individual had fallen asleep on 
guard duty, sometime between late May and mid-
June 1970. (This event could have possibly 
happen at a base in Dong Ba Thin, South 
Vietnam, during the same time period.)

d.  Constant shelling of unit's base by the 
enemy (at least three times a week), between 
late May and late September 1970.

e.  Viewing the remains of the mutilated body 
of a U. S. soldier who was a known 
conscientious objector to the war, between 
late May and late September 1970.

f.  Viewing body bags with corpses be dropped 
from a distance of five to ten feet from 
hovering helicopters, between late May and 
late September 1970.

g.  Being shot at by the enemy while 
participating as a door gunner/crew chief on a 
helicopter that inserted and exfiltrated U. S. 
Special Forces soldiers in Cambodia, Laos, and 
South Vietnam, between late May and late 
September 1970.

h.  Viewing corpses in body bags that were 
transported on helicopters in which he rode, 
between late May and late September 1970.

i.  Witnessing soldiers/civilians be 
decapitated by the skids of helicopters on 
which he rode, between late May and late 
September 1970.

4.) Witnessing or experiencing the following events 
at his subsequent duty station with the 5th Special 
Forces Division and/or Headquarters Company, 212th 
Combat Aviation Battalion at Da Nang, South 
Vietnam:

a.  Constant shelling of the unit's base by 
the enemy, between October 1970 and April 
1971.

b.  Driving alone in an exposed vehicle along 
enemy harassed Route 1, between October 1970 
and April 1971.

c.  Viewing dying and dead soldiers at the 
95th Evacuation Hospital while being treated 
for a skin disorder, between October 1970 and 
April 1971.

d.  Smelling odor of embalming fluid used on 
corpses transported through the local air 
base, between October 1970 and April 1971.

e.  Witnessing hundreds of caskets be loaded 
onboard aircraft, between October 1970 and 
April 1971.

f.  Being exposed to guard dogs that were 
trained to attack African-Americans by 
"racist handlers," between October 1970 and 
April 1971.

Unfortunately, the RO has not tried to verify these stressors 
with the United States Armed Services Center for Research of 
Unit Records.  Under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as well as 
the Court's decision in Cohen, such development of a 
veteran's claimed stressors is required. 

With respect to the claim of entitlement to service 
connection for a skin disorder the record reveals two letters 
from a VA physicians' assistant dated in February 1997 which 
opine that the veteran has a chronic skin disease, or 
dermatitis, of the feet that is related to his military 
service.  A private dermatology examination in January 1999 
by John F. Strahan, M.D., additionally noted that the 
veteran's self reported medical history included having 
constantly wet feet during his service in Vietnam.  Based on 
this history, Dr. Strahan opined that tinea pedis was 
probably the result of the appellant's feet being immersed in 
water and not changing his boots during his Vietnam service.  
Postservice VA dermatology examinations of November 1997 and 
May 1999 diagnosed folliculitis versus follicular eczema of 
the abdomen, bullous tinea pedis, and keratotic papules.  
These examiners, however, failed to provide an opinion on the 
etiology of these disorders.   Moreover, it does not appear 
that the healthcare providers who linked a current skin 
disorder to service had access to the veteran's entire 
medical history.  Rather, it seems that these opinions were 
based on the veteran's recited history of a skin disorder 
existing during his service in Vietnam.  Thus, in light of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) another VA skin examination is 
required to determine whether the appellant has a skin 
disorder that is related to his military service.

Regarding his service medical records, the veteran alleged in 
July 2000 that he had been seen by a U. S. Army flight 
surgeon at Fort Bragg, North Carolina, after his return from 
military service in Vietnam.  He claimed that this physician 
took him off duties associated with helicopters due to his 
adverse psychological reactions when he worked on the such 
aircraft.  The claims file indicates that the RO had 
contacted Womack Army Hospital on Fort Bragg in the fall of 
1976 requesting records of medical treatment in 1972.  This 
request was made in connection with a claim of service 
connection for a lung disorder.  In 1976, the National 
Personnel Records Center (NPRC) replied that 1972 clinical 
records from Womack had not been retired to the NPRC, and 
they had requested that Womack directly send any available 
records to VA.  

In January 1977 the U.S. Army responded in January 1977 that 
the appellant's name did not appear on any morning report, 
the presence or absence of additional service medical records 
was not directly addressed.  Moreover, the period of time 
identified by the RO in 1976 did not cover the period the 
veteran has claimed to have been seen by a flight surgeon.  
If the appellant's allegations are true, his treatment would 
have been soon after his arrival at Fort Bragg in mid-June 
1971.  Therefore, on remand, the RO should directly contact 
the Womack Army Hospital, Fort Bragg, North Carolina, any 
medical facility supporting Company B, 82nd Aviation 
Battalion, Fort Bragg, North Carolina in 1971, and the NPRC 
and request that they search for any records of medical 
treatment regarding the veteran dated from June 1971 to 
February 1972.

Looking further, the Board notes that in December 1999, a 
private physician completed a medical assessment form 
discussing the veteran's ability to work.  This suggests that 
the veteran has applied for Social Security Administration 
(SSA) benefits.  The Court has repeatedly ruled on the 
importance of VA obtaining SSA medical evidence when 
adjudicating claims for compensation.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  On remand, the RO should 
attempt to obtain any pertinent records from the Social 
Security Administration.  

The physician's statement of December 1999 may alternatively 
have been in connection with a claim for VA vocational 
rehabilitation benefits.  In order to ensure review of any 
counseling records associated with a vocational 
rehabilitation folder, that folder should be incorporated 
with the claims file.

The veteran appears to be receiving ongoing treatment for his 
psychiatric and skin complaints at VA Medical Centers.  He 
has claimed intermittent treatment for these problems from 
various VA medical facilities since the mid-1970's.  His 
testimony from the July 2000 hearing indicated that these 
facilities were located in Maryland at Baltimore, Lockraven, 
and Fort Howard.  While the RO has obtained identified 
outpatient records from the mid-1990's from a VA facility in 
Fort Howard, Maryland, there does not appear to have been any 
attempt to obtain any medical records that might exist 
directly from facilities in Baltimore or Lockraven.  The RO 
should request all available medical records from these 
latter facilities.  Bell v. Derwinski, 2 Vet. App. 611, 612-3 
(1992)

Finally, the veteran has testified that he had received 
private medical treatment for his claimed disorders since the 
1970's from Dr. Raymond Hurst, Dr. Logue, Dr. Winstock 
(Weinstock (sp?)), Dr. Quam, Dr. Warren, and Dr. Wright.  He 
also indicated he had been hospitalized after a suicide 
attempt in 1974 at the Maryland General Hospital in 
Baltimore.  On remand, the RO should request that the veteran 
provide complete addresses for these physicians and 
facilities and, if such addresses are obtained, request any 
existing records of the veteran's treatment.  See Olson v. 
Principi, 3 Vet. App. 480 (1992) (The duty to assist requires 
that the VA obtain all pertinent private medical records).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he received for PTSD and 
his skin disorder since service, 
including the dates and locations of any 
such treatment.  Complete names and 
addresses should be requested for the 
following physicians: Drs. Raymond Hurst, 
Winstock (Weinstock), Quam, Warren, 
Wright, and John F. Strahan.  The RO 
should further specifically request 
signed release forms for: Drs. A. Douglas 
Logue and B. F. Beran of Baltimore, 
Maryland; The Maryland General Hospital 
of Baltimore, Maryland; and Dr. H. 
Richard Waranch of Pikesville, Maryland  
After obtaining any necessary 
authorization, the RO should attempt to 
obtain any such records which have not 
been previously incorporated into the 
claims file.  This includes records from 
VA facilities in Baltimore (Hopkins 
Plaza) and Lockraven, Maryland since 
January 1975.  All treatment records from 
any VA facility at Fort Howard, Maryland, 
dated from August 1999 to the present 
time should also be obtained.  The RO 
should also associate the veteran's VA 
vocational rehabilitation file with his 
claims file.  Any and all responses 
received from these requests must be 
documented in the veteran's claims file.  
If, after making reasonable efforts to 
obtain named records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  The RO should contact the veteran and 
request that he submit a copy of any and 
all SSA decisions that have denied or 
awarded him disability benefits.  Once it 
has been confirmed that the veteran has 
been denied or awarded SSA disability 
benefits, the RO should then request 
legible copies of those decisions from 
the appropriate SSA office as well as any 
medical records used in preparing those 
decisions.  Any and all responses 
received from these requests must be 
documented in the veteran's claims file.  
If, after making reasonable efforts to 
obtain named records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

3.  The RO should directly contact the 
Womack Army Hospital at Fort Bragg, North 
Carolina; the NPRC; and any medical 
facility serving Company B, 82nd Aviation 
Battalion at Fort Bragg in 1971, and 
request all available treatment records 
at any facility.  Any and all responses 
received from these requests must be 
documented in the veteran's claims file.  
If, after making reasonable efforts to 
obtain named records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

4.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding each 
and every alleged in-service stressors.  
The veteran's statement should include 
such detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The veteran is hereby informed 
that the United States Court of Appeals 
for Veterans Claims has held that asking 
him to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

5.  Thereafter (or after a reasonable 
time has passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all associated 
service personnel documents should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The Center 
should be asked to verify each and every 
claimed incident and any indication of 
the veteran's involvement therein.  This 
development must be undertaken even if 
the veteran fails to provide any 
additional information concerning his 
claimed stressors.  If the Center 
indicates that the veteran's claimed 
stressors could be verified through his 
units Morning Reports or other available 
government documents, the RO should 
attempt to obtain the relevant documents 
through the National Personnel Records 
Center or other identified government 
agencies.  The veteran should also be 
notified of the existence of these 
records and their importance to his 
claim.  If, after making reasonable 
efforts to obtain the evidence from the 
USASCRUR, the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The appellant must then be 
given an opportunity to respond.

6.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran was 
exposed to a verified stressor, or 
stressors, in service, and, if so, the 
nature of the specific verified stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  Thereafter, if and only if, any 
claimed in-service stressor is 
corroborated by the evidence or if 
otherwise deemed warranted, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a separate 
copy of this remand, and a list of the 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must then determine whether the veteran 
has PTSD based on a verified stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  The examiner 
must utilize DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the verified stressor(s) 
supporting the diagnosis.  If another 
psychiatric disorder is diagnosed the 
examiner should offer an opinion whether 
it is at least as likely as not that the 
disorder is related to the appellant's 
military service.  A complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.  The report 
of the psychiatric examination should be 
associated with the veteran's claims 
folder.

8.  After the above development has been 
completed, the veteran should also be 
afforded a VA skin examination.  The 
purpose of this examination is to obtain 
an opinion as to the etiology of the 
veteran's dermatitis and tinea pedis.  It 
is imperative that the veteran's entire 
claims folder, to include a complete copy 
of this REMAND, be provided to, and be 
reviewed by, the examiner in connection 
with the examination.  Any testing or 
consultation(s) deemed necessary by the 
examiner should be accomplished, and all 
clinical findings should be reported in 
detail.  Following examination of the 
veteran and review of the claims file, 
the examiner should answer whether it is 
at least as likely as not that 
dermatitis, tinea pedis, and/or any other 
currently diagnosed skin disorder was 
incurred during the veteran's military 
service, to include as the result of 
prolonged immersion in water or inability 
to change boots?  If the examiner 
concludes that the veteran's feet were 
exposed to prolonged periods in wet boots 
in-service the clinical basis for that 
opinion must be explained.  All findings, 
opinions, and the bases therefor should 
be set forth in a typewritten report.

9.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
10.  The veteran's claims for service 
connection for PTSD and a skin disorder 
should then be readjudicated with 
consideration of all pertinent law, 
regulations, and court decisions.  If the 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes any additional pertinent law and 
regulations.  The applicable response 
time should be allowed.  This case should 
then be returned to the Board, if in 
order, after compliance with the 
customary appellate procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




